IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Joanne W. Smith and    :
Robert L. Whetstone from the Decision   :        CASES CONSOLIDATED
of the Zoning Hearing Board of West     :
Chester Borough                         :        No. 1715 C.D. 2018
                                        :
Appeal of: Joanne W. Smith and          :
Robert L. Whetstone                     :

Joanne W. Smith and Robert L.           :
Whetstone                               :
                                        :
             v.                         :
                                        :
Zoning Hearing Board of West Chester    :
Borough                                 :
                                        :
             v.                         :        No. 1725 C.D. 2018
                                        :
StanAb, LP                              :
                                        :
Appeal of: StanAb, LP                   :


PER CURIAM                        ORDER


             NOW, June 23, 2020, having considered Designated Appellants’

application for reargument and Appellee StanAb, L.P.’s answer in response thereto,

the application is denied.